DETAILED ACTION
Claims 1-3, 5-8, 10, 11 and 13-30 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO 62/277470 filed on 1/11/2016.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Akiva et al Reference (US 2015/0193885 A1) and the Williams et al Reference (US 2004/0101166 A1).

Akiva relates to determining driving behavior. In an example method for determining driver behavior from a driving session, the method includes obtaining sensor data from a sensor during a driving session, obtaining image data from an imaging device during the driving session, and analyzing at least one of the sensor data and the image data from the driving session, to identify an event of interest. The forward facing camera 109 a records images, from a triggering by the processors/CPU 320 if responsive to an event of interest being identified by the sensors 200 via the event identification module 312, or all of the time which the cameras, for example, cameras 109 a, 109 b are activated. The visual detection module 314 is programmed to detect various objects and/or aspects from the image data, such as cars, trucks, motor cycles and other vehicles, pedestrians, road hazards, weather See Akiva Abstract, [0082], [0111]).
Williams teaches a speed measurement system for measuring speeds of vehicles, capturing images of vehicles, and detecting violation of stop sign and traffic signal laws. The system includes a laser speed detector for determining a speed of a vehicle adjacent a stop sign. When a speed is determined, the detector generates a speed signal. The vehicle classification sensor 170 is not shown in system 700 as generally stop sign laws apply equally to all vehicle types (but may be included for stop signs that require commercial vehicles, including busses, to stop but not private vehicles, such as at some railroad crossings) (see Williams Abstract and [0087]).

The following is an examiner's statement of reasons for allowance: Akiva, Williams, nor other relevant art or combination of relevant art, teaches a receiving, by at least one processor of a computing device, an image captured by a camera mounted on or in a vehicle; determining, by the at least one processor based on the image, a presence of a railroad crossing in a field of view of the camera; monitoring, by the at least one processor, the vehicle through the railroad crossing; and determining, by the at least one processor, after the vehicle crosses railroad tracks of the railroad crossing whether the vehicle should have stopped before the railroad tracks at the railroad crossing based on a class of vehicle to which the vehicle belongs; and determining, by the at least one processor, that the vehicle stopped at the railroad crossing based on the visual data alone, wherein the visual data are captured by the camera; determining that the driver of the vehicle should yield further comprises determining, by 
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1, 8, 11, 18 and 23 are allowable by the addition of the limitations. Claims 2, 3, 5-7, 10, 13-17, 19-22 and 24-30 are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/               Examiner, Art Unit 2483